FILED
                              NOT FOR PUBLICATION                           DEC 5 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HONGBO GU,                                       No. 12-71542

               Petitioner,                       Agency No. A088-453-658

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Hongbo Gu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for withholding of removal. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, applying the new standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Gu’s inconsistency regarding when his wife’s IUD was removed, see

Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007), and the omission of the

government seizure of his home from his asylum application, see Zamanov v.

Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the applicant’s

account of persecution are sufficient to support an adverse credibility finding.”).

The agency reasonably rejected Gu’s explanations for the inconsistency and

omission. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Gu’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2